     Case 1:20-cv-00966-TLN-AC Document 32 Filed 08/13/20 Page 1 of 4

 1    Charles J. Cooper (Pro Hac Vice), DC Bar No. 248070
      COOPER & KIRK, PLLC
 2    1523 New Hampshire Avenue, NW
      Washington, DC 20036
 3    Telephone: (202) 220-9600
      Email: ccooper@cooperkirk.com
 4
      Michael W. Shonafelt, CBN 186853
 5    NEWMEYER & DILLION LLP
      895 Dove Street, Fifth Floor
 6    Newport Beach, CA 92660
      Telephone: (949) 854-7000
 7    Email: Michael.Shonafelt@ndlf.com

 8    Attorneys for Real Party in Interest,
      The GEO Group, Inc.
 9

10                                UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12

13    IMMIGRANT LEGAL RESOURCE                     CASE NO: 1:20-cv-00966-TLN-AC
      CENTER, et al.,
14                                                 RELATED TO CASE NO.: 2:20-cv-00533-TLN-AC
                         Petitioners,
15                                                 JUDGE: Hon. Troy L. Nunley
      vs.
16                                                 [Originally filed in California Superior Court,
      CITY OF MCFARLAND, et al.                    County of Kern as Case No. BCV-20-101507]
17
                         Respondents,
18                                                 EX PARTE APPLICATION OF THE GEO
      THE GEO GROUP, INC.,                         GROUP, INC. TO SHORTEN TIME TO
19                                                 HEAR ITS MOTION FOR STAY PENDING
                         Real party in interest.   THE OUTCOME OF APPEAL
20
                                                   [Civil L.R. 144(e)]
21
                                                   (Declaration of Michael W. Shonafelt filed
22                                                 concurrently herewith; Proposed Order lodged
                                                   concurrently herewith)
23

24                                                 FILE DATE: July 10, 2020
                                                   TRIAL DATE: Not Set
25

26   ///

27   ///

28   ///
                                                             EX PARTE APP TO SHORTEN TIME RE MTN
                                                   -1-      FOR STAY PENDING OUTCOME OF APPEAL
     Case 1:20-cv-00966-TLN-AC Document 32 Filed 08/13/20 Page 2 of 4

 1      Real Party in Interest The GEO Group, Inc. (“GEO”) brings this ex parte application to: (1)

 2   shorten time to hear its concurrently filed Motion for Stay Pending the Outcome of Appeal

 3   (“Motion”) by August 21, 2020; and (2) respectfully request that the Court rule upon the Motion

 4   by August 21, 2020, for the following reasons:

 5      •   GEO filed its Notice of Appeal on August 11, 2020 [ECF No. 28];

 6      •   The United States Court of Appeal for the Ninth Circuit was notified on August 12, 2010

 7          [ECF No. 29, 29-1];

 8      •   Concurrently with this ex parte application, GEO has filed the Motion, the hearing of

 9          which has been set for September 17, 2020 in accordance with Civil L.R. 230(b);

10      •   GEO will be prejudiced and suffer irreparable harm if the Motion is not heard and ruled

11          upon by August 21, 2020 for the following reasons:

12              1. GEO and the Federal Government face imminent harm on September 6, 2020,

13   when the recent contract modification dictates that U.S. Immigration and Customs Enforcement

14   (“ICE”) plans to transfer more than 500 detainees from other facilities to the Golden State Annex.

15              2. As explained in the Supplemental Declaration of David J. Venturella in Support of

16   Response to Order to Show Cause (ECF No. 25), it is essential that these detainees be transferred

17   to slow the spread of COVID-19.

18              3. Given September 6, 2020 impending deadline, the Ninth Circuit will require a

19   reasonable amount of time (i.e., two weeks) to consider the request.

20   Declaration of Michael B. Shonafelt, ¶2.

21      •   GEO proposes the following schedule:

22              o August 20, 2021: Plaintiffs to file and serve their response to the Motion;

23              o August 21, 2020: Receipt of the Court’s ruling on the Motion, with a

24                  memorandum opinion to follow, if appropriate.

25

26

27

28
                                                               EX PARTE APP TO SHORTEN TIME RE MTN
                                                      -2-     FOR STAY PENDING OUTCOME OF APPEAL
     Case 1:20-cv-00966-TLN-AC Document 32 Filed 08/13/20 Page 3 of 4

 1 Dated:    August 13, 2020

 2                                     By: /s/ Michael W. Shonafelt
                                       Michael W. Shonafelt, CBN 186853
 3                                     Michael B. McClellan, CBN 241570
                                       NEWMEYER & DILLION LLP
 4                                     895 Dove Street, Fifth Floor
                                       Newport Beach, CA 92660
 5                                     Telephone: (949) 854-7000
                                       Email: Michael.Shonafelt@ndlf.com
 6
                                       Charles J. Cooper,* DC Bar No. 248070
 7                                     Michael W. Kirk,* DC Bar No. 424648
                                       Steven J. Lindsay,* VA Bar No. 92363
 8                                     COOPER & KIRK, PLLC
                                       1523 New Hampshire Avenue, NW
 9                                     Washington, DC 20036
                                       Telephone: (202) 220-9600
10                                     Email: ccooper@cooperkirk.com
                                       *Appearing Pro Hac Vice
11
                                       Attorneys for Real Party in Interest,
12                                     The GEO Group, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    EX PARTE APP TO SHORTEN TIME RE MTN
                                         -3-       FOR STAY PENDING OUTCOME OF APPEAL
      Case 1:20-cv-00966-TLN-AC Document 32 Filed 08/13/20 Page 4 of 4

1                                       CERTIFICATE OF SERVICE

2                     Immigrant Legal Resources Center, et al. v. City of McFarland, et al.
                       U.S.D.C. Eastern District of CA Case No. 1:20-cv-00966-TLN-AC
3
     STATE OF CALIFORNIA                                    )
4                                                           )   ss.
     COUNTY OF ORANGE                                       )
5
              I, Chelsea Snow, declare:
6
             I am a citizen of the United States and employed in Orange County, California. I am over
7    the age of eighteen years and not a party to the within-entitled action. My business address is 895
     Dove Street, 5th Floor, Newport Beach, California 92660. My business e-mail address is
8    Chelsea.Snow@ndlf.com. On August 13, 2020, I served a copy of the within document(s):
9                     EX PARTE APPLICATION OF THE GEO GROUP, INC. TO SHORTEN
                      TIME TO HEAR ITS MOTION FOR STAY PENDING THE OUTCOME
10                    OF APPEAL
11
                VIA CM/ECF SYSTEM – VIA NOTICE OF ELECTRONIC FILING: I certify that
               on the date referenced above, I electronically transmitted the document(s) listed for
12
                submission to the United States District Court – Eastern District of California, using the
13              ECF System required for filing and transmission of Electronic Notices to the ECF
                registrants/recipients registered with the United States District Court – Eastern District of
14              California.
15

16           I declare that I am employed in the office of a member of the bar of this court at whose
     direction the service was made. I declare under penalty of perjury that the foregoing is true and
17   correct. Executed on August 13, 2020, at Newport Beach, California.
18

19
                                                                        Chelsea Snow
20

21

22

23

24

25

26

27

28

     4530.102 / 8853090.1
